                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

N’ELL JONES                                                                  PLAINTIFF


v.                         CASE NO. 4:18-CV-00831 BSM

MARY MCGOWAN,
ARKANSAS ADMINISTRATIVE
OFFICE OF THE COURTS, and
STATE OF ARKANSAS                                                        DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, the claims against the State of Arkansas are

dismissed with prejudice, the claims against defendants McGowan and the Arkansas

Administrative Office of the Courts are dismissed without prejudice, and this case is

dismissed.

      IT IS SO ORDERED this 29th day of March 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
